                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                            Case No. 3:98-cr-319-J-32MCR
                                                        3:01-cr-22-J-32MCR

TERRAL D. WILLIAMS


                                  ORDER

      This case is before the Court on the Motion to Correct and Adjust the

Restitution Amount That Has Been Paid, Seized, But Not Credited Towards the

Final Restitution Amount and Order in This Cause Pursuant to the Eleventh

[Circuit] Court of Appeals [sic] Remand on September 29, 2000 Upon the Sole

Issue of Determination of the Manner and Schedule for Defendant’s Payment

of Restitution (“Motion”) (Doc. 248 in Case No. 3:98-cr-319-J-32MCR; Doc. 140

in Case No. 3:01-cr-22-J-32MCR), filed on July 25, 2017. On June 3, 2019, the

assigned United States Magistrate Judge issued a Report and Recommendation

(Doc. 167) recommending that the Motion be terminated. No party has filed an

objection to the Report and Recommendation, and the time in which to do so

has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59.

      Upon de novo review of the file and for the reasons stated in the Report

and Recommendation (Doc. 167), it is hereby
        ORDERED:

        1.   The Report and Recommendation of the Magistrate Judge (Doc.

167) is ADOPTED as the opinion of the Court.

        2.   Defendant’s Motion (Doc. 248 in Case No. 3:98-cr-319-J-32MCR;

Doc. 140 in Case No. 3:01-cr-22-J-32MCR) is TERMINATED.

        3.   These cases remain closed.

        DONE AND ORDERED in Jacksonville, Florida this 15th day of July,

2019.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge


jb
Copies:

Kevin C. Frein, AUSA
Roland Falcon, Esquire
U.S. Probation
U.S. Pretrial Services
U.S. Marshals Service
Defendant




                                          2
